                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

AUBREY LEE CHRISTIAN                                                                        PLAINTIFF

v.                                                                            No. 1:18CV149-NBB-RP

VICKEY RUSSEL
SHERIFF CHRIS DICKERSON
JUDGE JOHN BISHOP
JOHN DOE (JAILER)                                                                       DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Aubrey Lee Christian,

who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the

Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit.

The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of

action against “[e]very person” who under color of state authority causes the “deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The

plaintiff alleges that the defendants denied him adequate medical care for his central sleep apnea

condition and that the general conditions of his confinement were unconstitutionally harsh.

        The defendants have moved for summary judgment; the plaintiff has not responded to the

motion, and the deadline to do so has expired. For the reasons set forth below, the defendants’ motion

for summary judgment will be granted, and judgment will be entered in favor of the defendants.
                                          Factual Allegations1

        Aubrey Lee Christian was arrested on June 6, 2018, and placed in the Itawamba County Jail in

Fulton, Mississippi.2 He a pretrial detainee because he could not post bail.3 Mr. Christian suffers

from a variety of medical conditions such as Hepatitis C, Lupus, and Central Sleep Apnea (the

condition most relevant to this suit)4 On June 8, 2018, Mr. Christian’s mother arrived at the jail with

his breathing machine to aid in managing his sleep apnea condition.5 The breathing machine was

filthy when Mr. Christian’s mother left it at the jail. The defendants could not initially supply power to

the breathing machine because there was no electrical outlet in Mr. Christian’s cell.6 On June 21, he

was taken to the hospital for dizziness, shortness of breath, and chest pains7 -- and was treated with

aspirin and released.8

        After returning to the jail, Christian was placed in medical observation.9 On June 28, 2018,

jail staff provided him with his breathing machine.10 On that same day, Mr. Christian requested to be

removed from segregation; however, the defendants told him that segregation was the only place in




        1
        The exhibits referenced in the instant memorandum opinion may be found attached to the
defendants’ motion for summary judgment.
        2
            Exhibit A at 7.
        3
            Exhibit A at 7.
        4
            Exhibit A at 8.
        5
            Exhibit A at 8.
        6
            Exhibit A; Exhibit C, at pgs. DEF 1148, DEF 1150.
        7
            Exhibit A at 10; Exhibit C, at pgs. DEF 1089, DEF 1078-85.
        8
            Exhibit C, at pgs. DEF 1078-85.
        9
            Exhibit A at 10.
        10
             Exhibit A at 13.
                                                      -2-
the jail that he could use his breathing machine because the other cells had no electrical receptacles.11

On July 5, Mr. Christian’s breathing machine filter became unusable, which prevented him from using

the machine.12 He did not ask anyone, including his visitors, to bring him a replacement filter; as

such, from July 5 to the date of the complaint, he was unable to use his breathing machine.13

        Mr. Christian also claims he was kept in segregation without a disciplinary hearing.14 He

alleges that while he was housed in segregation, his cell was infested with cockroaches, rats, and other

vermin, as well as black mold. He also claims that sewage leaked into his cell.15 Finally, Mr.

Christian alleges that the defendants mismanaged his mail and refused to turn on the telephone so he

could speak with his family.16 He has not alleged any physical harm from his inability to use his

breathing machine at the Itawamba County Jail – or as the result of any actions or omissions of the

defendants in this case.

                                      Summary Judgment Standard

        Summary judgment is appropriate if the “materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including those

made for purposes of the motion only), admissions, interrogatory answers, or other materials” show

that “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a) and (c)(1). “The moving party must show that if the evidentiary




        11
             Exhibit A at 13; Exhibit C, at pg. DEF 1150.
        12
             Exhibit A at 14.
        13
             Exhibit A at 15; Exhibit C, at pg. DEF 1088.
        14
             Exhibit A at 18.
        15
             Exhibit A at 19.
        16
             Exhibit A at 20-21.
                                                        -3-
material of record were reduced to admissible evidence in court, it would be insufficient to permit the

nonmoving party to carry its burden.” Beck v. Texas State Bd. of Dental Examiners, 204 F.3d 629,

633 (5th Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986), cert. denied, 484 U.S. 1066

(1988)). After a proper motion for summary judgment is made, the burden shifts to the non-movant to

set forth specific facts showing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986); Beck, 204 F.3d at 633; Allen v.

Rapides Parish School Bd., 204 F.3d 619, 621 (5th Cir. 2000); Ragas v. Tennessee Gas Pipeline

Company, 136 F.3d 455, 458 (5th Cir. 1998). Substantive law determines what is material. Anderson,

477 U.S. at 249. “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Id., at 248. If the non-movant sets forth specific facts

in support of allegations essential to his claim, a genuine issue is presented. Celotex, 477 U.S. at 327.

“Where the record, taken as a whole, could not lead a rational trier of fact to find for the non-moving

party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587, 89 L. Ed. 2d 538 (1986); Federal Savings and Loan, Inc. v. Krajl, 968 F.2d 500, 503 (5th

Cir. 1992).

        The facts are reviewed drawing all reasonable inferences in favor of the non-moving party.

Allen, 204 F.3d at 621; PYCA Industries, Inc. v. Harrison County Waste Water Management Dist.,

177 F.3d 351, 161 (5th Cir. 1999); Banc One Capital Partners Corp. v. Kneipper, 67 F.3d 1187, 1198

(5th Cir. 1995). However, this is so only when there is “an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994); see Edwards v. Your Credit, Inc., 148 F.3d 427, 432 (5th Cir. 1998). In the absence of



                                                       -4-
proof, the court does not “assume that the nonmoving party could or would prove the necessary facts.”

Little, 37 F.3d at 1075 (emphasis omitted).

        The very purpose of summary judgment is to “pierce the pleadings and assess the proof in

order to see whether there is a genuine issue for trial.” Advisory Committee Note to the 1963

Amendments to Rule 56. Indeed, “[t]he amendment is not intended to derogate from the solemnity of

the pleadings[;] [r]ather, it recognizes that despite the best efforts of counsel to make his pleadings

accurate, they may be overwhelmingly contradicted by the proof available to his adversary.” Id. The

non-moving party (the plaintiff in this case), must come forward with proof to support each element of

his claim. The plaintiff cannot meet this burden with “some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348,

1356 (1986), “conclusory allegations,” Lujan v. National Wildlife Federation, 497 U.S. 871, 871-73,

110 S.Ct. 3177, 3180 (1990), “unsubstantiated assertions,” Hopper v. Frank, 16 F.3d 92 (5th Cir.

1994), or by a mere “scintilla” of evidence, Davis v. Chevron U.S.A., Inc., 14 F.3d 1082 (5th Cir. 1994).

It would undermine the purposes of summary judgment if a party could defeat such a motion simply

by “replac[ing] conclusory allegations of the complaint or answer with conclusory allegations of an

affidavit.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888, 110 S.Ct. 3177, 3188 (1990).

        In considering a motion for summary judgment, a court must determine whether the non-

moving party’s allegations are plausible. Matsushita, supra. (emphasis added). “[D]etermining

whether a complaint states a plausible claim is context-specific, requiring the reviewing court to draw

on its experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009)

(discussing plausibility of claim as a requirement to survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6)). In considering a motion for summary judgment, once the court “has determined the

relevant set of facts and drawn all inferences in favor of the nonmoving party to the extent supportable
                                                       -5-
by the record, [the ultimate decision becomes] purely a question of law.” Scott v. Harris, 550 U.S.

372, 381 (2007) (emphasis in original). “When opposing parties tell two different stories, one of

which is blatantly contradicted by the record, so that no reasonable jury could believe it, a court should

not adopt that version of the facts for purposes of ruling on the motion for summary judgment.” Id. at

380.

                                     Denial of Medical Treatment

        In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts which demonstrate “deliberate indifference to the serious medical needs of prisoners

[which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment

. . . whether the indifference is manifested by prison doctors or prison guards in intentionally denying

or delaying access to medical care . . . .” Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,

260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992). The test for establishing deliberate

indifference is one of “subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511

U.S. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if true, would establish that the official “knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 838. Only in exceptional circumstances may a court infer knowledge of

substantial risk of serious harm by its obviousness. Id. Negligent conduct by prison officials does not

rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986),

Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986). This same subjective deliberate

indifference standard applies to pretrial detainees under the Fourteenth Amendment as well as



                                                       -6-
convicted inmates under the Eighth Amendment. See Hare v. City of Corinth, 74 F.3d 633, 648 (5th

Cir. 1996).

        A prisoner’s mere disagreement with medical treatment provided by prison officials does not

state a claim against the prison for violation of the Eighth Amendment by deliberate indifference to his

serious medical needs. Gibbs v. Grimmette, 254 F.3d 545 (5th Cir.2001), Norton v. Dimazana, 122

F.3d 286, 292 (5th Cir. 1997). “Deliberate indifference is not established when medical records

indicate that [the plaintiff] was afforded extensive medical care by prison officials.” Brauner v.

Coody, 793 F.3d 493, 500 (5th Cir. 2015). Nor is it established by a physician not

accommodating a prisoner’s requests in a manner he desired or the prisoner’s disagreement with

the treatment. Id.; Miller v. Wayback House, 253 F. App’x 399, 401 (5th Cir. 2007). To meet his

burden in establishing deliberate indifference on the part of medical staff, the plaintiff “must

show that [medical staff] refused to treat him, ignored his complaints, intentionally treated him

incorrectly, or engaged in any similar conduct that would clearly evince a wanton disregard for

any serious medical needs.” Brauner, 793 F.3d at 498.

        Mr. Christian has not shown that the defendants were deliberately indifferent to his serious

medical needs. He alleges that he received inadequate medical treatment because the defendants

refused to allow him to use his breathing machine and refused to let him change the filters on the

machine when they became unusable. The defendants, however, provided him with his breathing

machine on June 28, 2018, just three days after his medical request to use it.17 The defendants also

accommodated the plaintiff so that could use his breathing machine at night.18 There are no electrical




        17
             Exhibit A at 12; Exhibit C, at pg. DEF 1153.
        18
             Exhibit C, at pg. DEF 1150; Exhibit D at 5
                                                          -7-
outlets in the cells at the jail; thus, Ms. Russell moved Mr. Christian so that they could safely connect

his breathing machine to a power source.19 Mr. Christian also alleges that the defendants refused to let

him change the filters on his breathing machine when it became unusable; however, he simply refused

to tell someone in his family to obtain replacement filters.20 He has not alleged that he requested

filters from his family or those who visited him at the jail. The defendants also provided Mr. Christian

with all his prescribed medicines, took him to doctor’s and dentist’s appointments when requested,

and took him to the hospital when he was dizzy, short of breath, and had chest pains.21

        In this case, Mr. Christian “was afforded extensive medical care by prison officials.”

Brauner v. Coody, 793 F.3d 493, 500 (5th Cir. 2015). He has not shown “that [medical staff]

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498. Further, he has not alleged any harm from the defendants’ actions or

omissions regarding the breathing machine.22 For these reasons, Mr. Christian has not

established that the defendants were deliberately indifferent to his serious medical needs, and the

defendants are entitled to summary judgment on this issue.




        19
             Exhibit C at pg. DEF 1150; Exhibit D at 5-6.
        20
             Exhibit C at pg. DEF 1088; Exhibit D at 5.
        21
             See generally Exhibit C.
        22
          Mr. Christian alleges that a doctor told him that his bout of dizziness, shortness of breath,
and chest pains could have been caused by failure to use his breathing machine. His medical records
do not, however, reflect such a finding.
                                                          -8-
                                General Conditions of Confinement

        “[T]he Eighth Amendment may afford protection against conditions of confinement which

constitute health threats but not against those which cause mere discomfort or inconvenience.” Wilson

v. Lynaugh, 878 F.2d 846, 849 (5th Cir.1989), cert. denied, 493 U.S. 969 (1989)(citation omitted).

“Inmates cannot expect the amenities, conveniences, and services of a good hotel.” Id. at 849 n.5

(citation omitted). Prison officials have certain duties under the Eighth Amendment, but these duties

are only to provide prisoners with “humane conditions of confinement,” including “adequate food,

clothing, shelter, and medical care . . . .” Woods v. Edwards, 51 F.3d 577, 581 n.10 (5th Cir. 1995)

(quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)). When a pretrial detainee challenges the

conditions of his confinement, the court must analyze his claims under the Fourteenth Amendment.

Hines. v. Baker, 2009 U.S. Dist. LEXIS 93487, *4 (N.D. Miss. Sept. 14, 2009). In Bell v. Wolfish, the

Supreme Court discussed the constitutionality of conditions of confinement for pretrial detainees. 441

U.S. 520 (1979):

        Because they have not yet been convicted of the crime which they are charged, pretrial
        detainees have a due process right not to be punished for that crime.

Id. at 535 n.16.

        Under the holding in Bell, “‘a pretrial detainee cannot be subjected to conditions or restrictions

that are not reasonably related to a legitimate governmental purpose[,]’” Eaton, 2012 U.S. Dist.

LEXIS 88844, at *9 (quoting Hare, 74 F.3d at 640.), and that have “resulted in ‘serious deficiencies’

in providing for his ‘basic human needs.’” Coleman v. Hogan, 2018 U.S. Dist. LEXIS 72081, *6

(S.D. Miss. March 12, 2018) (quoting Shepherd v. Dallas Cnty, 591 F.3d 445, 454 (5th Cir. 2009)).

“‘[T]he Constitution [however] is not concerned with a de minimis level of imposition on pretrial

detainees.’” Id. (quoting Collins v. Ainsworth, 382 F.3d 529, 540 (5th Cir. 2004), aff’d, 177 F. App’x


                                                      -9-
377 (5th Cir. Dec. 21, 2005), cert. denied, 547 U.S. 1055, 126 S. Ct. 1661, 164 L. Ed. 2d 397 (2006)

(citing Bell, 441 U.S. 520, at 535)); see also Wilson, supra; Holloway v. Gunnell, 685 F.2d 150, 156

(5th Cir. 1982) (serving time in prison “is not a guarantee that one will be safe from life’s occasional

inconveniences.”)

        In addition, “[o]nly punitive measures, and not nonpunitive, regulatory restrictions, are subject

to due process limitations.” Alexander v. Roberts, 2003 U.S. Dist. LEXIS 3782, *43 (citing Rapier v.

Harris, 172 F.3d 999, 1005 (7th Cir. 1999)). A plaintiff may establish a punitive purpose “by direct

evidence of intent by detention facility officials to punish the pretrial detainee . . . [or] a punitive

purpose may be inferred if the challenged condition is not reasonably related to a legitimate

governmental objective.” Hunter v. Harris, 2010 U.S. Dist. LEXIS 95408, *18-*19 (S.D. Miss. Aug.

5, 2010).

        Mr. Christian alleges that he was “kept in segregation without any type of disciplinary

hearing” and that he routinely awoke with cockroaches and other vermin in the cell with him, that

there was black mold growing in the cell and shower area, rust on everything, and a leaky toilet that

dispersed raw sewage throughout the cell.23 He also claims that the defendants have refused to turn

on the telephone so he could speak with his family regarding making his bond and getting out of jail.24

Each of these allegations may be characterized as a challenge to the conditions of his confinement.

See Strange v. Broadus, 2010 U.S. Dist. LEXIS 88525, at *10 n.2 (S.D. Miss. May 12, 2010); Ellison

v. Broadus, 2009 U.S. Dist. LEXIS 125 944, at *16 n.2 (S.D. Miss. Dec. 8, 2009); Pierce v. Allison,




        23
             Exhibit A at 14, 19.
        24
             Exhibit A at 14, 19, and 21.
                                                         - 10 -
2010 U.S. Dist. LEXIS 47899, *12 n.2 (S.D. Miss. March 16, 2010). However, as discussed below,

none of these allegations rise above the level of de minimis infractions.

                                               Segregation

        Mr. Christian claims he was placed into segregation without a disciplinary hearing and that his

placement into segregation infringed on his due process rights. However, his placement in segregation

was for a non-punitive reason, and non-punitive restrictions fall outside due process protections. See

Eaton v. Magee, 2012 U.S. Dist. LEXIS 88844, *9 (S.D. Miss. June 27, 2012) . Mr. Christian was

moved to segregation because it was the only place he could use his breathing machine.25 His move

to segregation was not punitive; instead, it was an attempt to accommodate his request to use his

breathing machine.26 Indeed, permitting Mr. Christian to use his breathing machine furthered two

legitimate governmental interests: inmate safety and access to medical treatment. Placing Mr.

Christian in non-punitive segregation without a hearing did not violate his Fourteenth Amendment due

process rights. This claim is without substantive merit.

                            Conditions of Mr. Christian’s Cell and Facilities

        Mr. Christian argues that the conditions of his cell (cockroaches, rats, rust, sewage, and mold)

rise to the level of a Constitutional violation. These claims, however, are de minimis impositions and

thus not a cognizable as Constitutional claims. See Harrison v. Cox, 2013 U.S. Dist. LEXIS 22368,

2013 WL 620799, at *5 (W.D. La. Jan. 16, 2013) (the presence of insects and other vermin amounted

to no more than a de minimis imposition and was frivolous); Gibson v. Gusman, 2015 U.S. Dist.

LEXIS 108734, 2015 WL 5060854, at *14 (E.D. La. Aug. 18, 2015) (“The jurisprudence has




        25
             Exhibit C at DEF 1150; Exhibit D at 5-6.
        26
             Exhibit C at DEF 1150, 1148; Exhibit D at 5-6.
                                                        - 11 -
repeatedly held that the mere fact that mold is present does not render an inmate’s confinement

unconstitutional.”); Carr v. Newcomer, 2009 U.S. Dist. LEXIS 123559, 2010 WL 331689, at *9 (W.D.

La. Jan. 19, 2010) (dismissing claim concerning mold in showers); McCarty v. McGee, 2008 U.S.

Dist. LEXIS 9242, 2008 WL 341643, at *3 (S.D. Miss. Feb. 5, 2008) (“Plaintiff's claim that the

shower he was forced to share with other inmates is polluted and covered in mold and fungus, causing

him to catch athlete's foot and ringworm, fails to rise to the level of a constitutional violation.”) It is

also undisputed that the defendants provided Mr. Christian access to cleaning supplies every day; thus,

he had the opportunity to clean his cell, shower, and other areas, if he wished.27 In addition, though

the Itawamba County Jail is seventy years old, it passes inspections, and undergoes routine

maintenance and repairs regularly. Id. Mr. Christian’s claims for relief based upon the general

conditions of his confinement are thus without substantive merit.

                                               Mail Tampering

        In order for the plaintiff to prevail on his claim of unconstitutional mail tampering, he must

prove each of the following elements by a preponderance of the evidence: (1) that the prison officials

intentionally confiscated his outgoing mail, and (2) that the confiscation of the plaintiff’s mail resulted

in actual harm to him. Wolff v. McDonnell, 418 U.S. 539, 575-77 (1974), Brewer v. Wilkerson, 3 F.3d

816, 824-25 (5th Cir. 1993), Lewis v. Casey, 518 U.S. 343, 349 (1996), Jones v. Greninger, 288 F.3d.

322, 325 (5th Cir. 1999). In this case, on October 6, 2018, Mr. Christian attempted to send outgoing

correspondence not through prison mail, but hidden inside personal items he passed to one of his

visitors at the jail. Doc. 47-4 at 2. This act violated jail rules, and Mr. Christian was punished by loss

of commissary for one week and loss of visitation for one weekend. Id. He received all of his



        27
             See Exhibits D, E, F, G, and H.
                                                        - 12 -
incoming mail after it was inspected according to Itawamba County Jail Policy. Id. Mr. Christian has

not alleged that his mail was censored. On these facts, the plaintiff’s claims for mail tampering do not

rise to the level of constitutional claims, and must, therefore, fail. Brewer v. Wilkerson, 3 F.3d 816,

824-25 (5th Cir. 1993).

                                    No Allegation of Physical Injury

        In any event, a pro se prisoner plaintiff in a § 1983 case must allege more than de minimis

physical injury to state a claim for psychological or emotional damages – regardless of the nature of

the claim. Geiger v. Jowers, 404 F.3d 371 (5th Cir. 2005), 42 U.S.C. § 1997e(e). The physical injury

required to state a claim under Section 1997e(e) “must be more than de minimis, but need not be

significant.” Alexander v. Tippah County, 351 F.3d 626, 631 (5th Cir. 2003) (citations omitted). Mr.

Christian has alleged no physical injury at all; as such, he may not recover damages for mental or

emotional damages in this case.

                                          Supervisor Liability

        Mr. Christian has sued Sheriff Chris Dickerson because of he is ultimately in charge of the

Itawamba County Jail. A plaintiff proceeding under 42 U.S.C. § 1983 cannot establish that a

government official violated the plaintiff’s constitutional rights simply by virtue of the official’s role

as a supervisor. Monell v. Department of Social Services, 436 U.S. 658, 691 (1978). For a plaintiff to

state a valid claim under § 1983, he must “identify defendants who are either personally involved in

the constitutional violation or whose acts are causally connected to the constitutional violation

alleged.” Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995) (citing Lozano v. Smith, 718 F.2d 756,

768 (5th Cir. 1983)). A § 1983 plaintiff cannot proceed against a prison official based solely on the

official’s participation in the prison grievance process. Dehghani v. Vogelgesang, 226 Fed.Appx. 404,

406 (5th Cir. 2007). There are only two scenarios in which a supervisor may be held liable under §
                                                       - 13 -
1983: (1) when he affirmatively participates in the incident, and (2) when he implements an

unconstitutional policy that results in constitutional injury. Wernecke v. Garcia, 591 F.3d 386, 401

(5th Cir. 2009). Indeed, a federal court cannot hold a supervisor liable for failure to supervise his

subordinates – even when he is present on the scene – because, after Ashcroft v. Iqbal, 556 U.S. 662,

662, 129 S. Ct. 1937, 1939, 173 L. Ed. 2d 868 (2009), “a government official can be held liable

only for his own misconduct.” Carnaby v. City of Houston, 636 F.3d 183, 189 (5th Cir. 2011). In this

case, the plaintiff does not allege that Sheriff Dickerson had any personal involvement or was causally

connected to the incident in any way. As such, this case should be dismissed as to defendant

Dickerson for failure to state a constitutional question.

                                               Conclusion

        For the reasons set forth above, the motion by the defendants for summary judgment will be

granted, and judgment will be entered for the defendants. A final judgment consistent with this

memorandum opinion will issue today.

        SO ORDERED, this, the 19th day of November, 2019.


                                                            /s/ Neal Biggers
                                                            NEAL B. BIGGERS
                                                            SENIOR U. S. DISTRICT JUDGE




                                                       - 14 -
